IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,512


EX PARTE SENECA LLWELYN McKENZIE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 26641-A IN THE 3rd DISTRICT COURT

FROM ANDERSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to eighteen years' imprisonment. 
	Applicant contends that he was deprived of his meaningful right to a direct appeal as a result
of an error on the part of the district clerk.  We remanded this application to the trial court for
findings of fact and conclusions of law.
	The trial court has determined that Applicant was improperly denied his meaningful right to
a direct appeal as a result of an error on the part of the district clerk.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
in Cause No. 26641-A from the 3rd Judicial District Court of Anderson County, Texas.  Applicant
is ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the
sentence had been imposed on the date on which the mandate of this Court issues.  We hold that,
should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice
of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: September 27, 2006
Do Not Publish